                                         Case 4:98-cr-40082-YGR Document 1957 Filed 12/11/20 Page 1 of 2




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    UNITED STATES OF AMERICA,                           Case No. 4:98-cr-40082-YGR-3
                                                       Plaintiff,                           ORDER: (1) DENYING MOTION FOR
                                   5
                                                                                            IMMEDIATE RELEASE OR ALTERNATE
                                                  v.                                        PLACEMENT DUE TO COVID-19
                                   6
                                                                                            PANDEMIC; AND (2) REQUIRING
                                   7    KEVIN LEE DAVIS,                                    GOVERNMENT RESPONSE TO MOTION TO
                                                                                            REDUCE SENTENCE
                                                       Defendant.
                                   8                                                        Re: Dkt. Nos. 1952, 1955
                                   9

                                  10

                                  11          On August 6, 2020, defendant Kevin Lee Davis filed pro se a document styled as “Motion

                                  12   for Immediate Release or Alternate Placement Due to COVID-19 Pandemic.” (Dkt. No. 1952.)
Northern District of California
 United States District Court




                                  13   Section 3582 provides that a “court may not modify a term of imprisonment once it has been

                                  14   imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the

                                  15   defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18 U.S.C.

                                  16   section 3553(a) “to the extent that they are applicable,” a court may grant a motion to reduce a

                                  17   sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                  18   compelling reasons warrant such a reduction” and “that such a reduction is consistent with

                                  19   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).

                                  20          Here, Davis has not demonstrated any “extraordinary or compelling reasons” for

                                  21   compassionate release. In total, Davis only generally cites to the ongoing coronavirus (COVID-

                                  22   19) pandemic, as well as that he is “an African-American over 40 years of age” as circumstances

                                  23   warranting immediate release or alternate placement. (Dkt. No. 1952 at 7.) These grounds do not

                                  24   persuade and are insufficient to demonstrate extraordinary or compelling reasons for

                                  25   compassionate release.1 Accordingly, the Court DENIES this motion.

                                  26
                                              1
                                  27             The Court confines its analysis solely to the “extraordinary or compelling reasons”
                                       analysis. The Court makes no ruling or determination as to the remaining requirements for
                                  28   compassionate release.
                                         Case 4:98-cr-40082-YGR Document 1957 Filed 12/11/20 Page 2 of 2




                                   1          On October 13, 2020, Davis further filed pro se a document styled as a “Motion to Reduce

                                   2   Sentence.” (Dkt. No. 1955.) The Court has reviewed this motion as well as the accompanying

                                   3   materials submitted with the motion and finds that a response from the government is warranted

                                   4   on this motion. The Court HEREBY ORDERS that the government respond to the motion by

                                   5   February 12, 2021, given the history and, potentially, the complexity of the response.

                                   6          This Order terminates Docket Number 1952.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: December 11, 2020

                                  10
                                                                                                      YVONNE GONZALEZ ROGERS
                                  11                                                                 UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
